DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/01/2020 has been entered. Claims 1-13 are pending.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20130009893 teaches a touch screen panel, a support structure, a vibration mechanism, and a base. The support structure has a first support member and a second support member, such that the first support member and the second support member are in contact with the touch screen panel to support the touch screen panel at a periphery thereof. The first support member has a rigidity which is greater than the rigidity of the second support member. The base member is in contact with the support structure to support the touch screen panel via the support structure. The vibration mechanism, which is provided near the periphery of the touch screen panel so as to be closer to the first support member than to the second support member, vibrates the touch screen panel. 20160162080 teaches a substrate having one main surface and the other main surface; a touch sensor layer that is located on the one main surface of the substrate and includes a display region and a lead-out wiring region including an external terminal portion for external connection; and a color filter layer located on the other main surface of the substrate. 20150256656 
Prior arts fail to disclose or suggest a tactile sensation transmitting type display apparatus comprising: a display substrate having an operation surface; a support disposed away from the display substrate on an opposite side from the operation surface of the display substrate; wherein the support includes a displacement restriction portion being a portion facing the elastic support member in a direction perpendicular to the operation surface, which is configured to have a gap from a portion of the elastic support member in a state in which an external force is not applied to the display substrate, and to which the portion of the elastic support member abuts according to a displacement of the elastic support member with the external force.
Claim 1, prior arts fail to disclose or suggest a tactile sensation transmitting type display apparatus comprising: a display substrate having an operation surface; a support disposed away from the display substrate on an opposite side from the operation surface of the display substrate; a vibrator that is arranged between the display substrate and the support and configured to vibrate the display substrate; and an elastic support member that extends from a display substrate side surface of the support to a surface of the support on an opposite side from the display substrate in a manner wrapping around the support, and has one edge 
Claim 7, prior arts fail to disclose or suggest a display apparatus comprising: a display substrate having a display surface; a support arranged spaced apart from the display substrate on an opposite side from the display surface of the display substrate; a vibrator that is arranged between the display substrate and the support and configured to output a sound by vibrating the display substrate; and an elastic support member that extends from a display substrate side surface of the support to a surface of the support on an opposite side from the display substrate in a manner wrapping around the support, and has one edge fixed to the surface of the support on the opposite side from the display substrate and the other edge elastically supporting the display substrate, wherein the support includes a displacement restriction portion being a portion facing the elastic support member in a direction perpendicular to the display surface, which is configured to have a gap from a portion of the elastic support member in a state in which an external force is not applied to the display substrate, and to which the 
Claim 8, prior arts fail to disclose or suggest a display apparatus comprising: a display substrate having a display surface; a support arranged spaced apart from the display substrate on an opposite side from the display surface of the display substrate; a vibrator that is arranged between the display substrate and the support and configured to output a sound by vibrating the display substrate; and an elastic support member extending so as to surround the support, and has one edge fixed to the surface of the support on the opposite side from the display substrate and the other edge elastically supporting the display substrate, wherein the support constitutes a display apparatus that is installed in a vehicle cabin space and includes a displacement restriction portion being a portion facing the elastic support member in a direction perpendicular to the display surface, which is configured to have a gap from a portion of the elastic support member in a state in which an external force is not applied to the display substrate, and to which the portion of the elastic support member abuts according to a displacement of the elastic support member with the external force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.